Title: To Thomas Jefferson from Francisco Solano Constâncio, 14 December 1822
From: Constâncio, Francisco Solano
To: Jefferson, Thomas


Sir,
Philadelphia
Decr 14th 1822
It was my intention on coming to the United States, to have been myself the bearer of the two enclosed letters, but having by unavoidable business been prevented from going this Season to Virginia, I am forced, although with great reluctance to postpone till the ensuing year my journey to Monticello, and the Satisfaction of becoming personally acquainted with one of the most respectable and worthy founders of the Liberty of his country, and who has so powerfully and effectually contributed to consolidate and to perfect its institutions.By the letter of our illustrious friend, the Marquis de la Fayette, you will see that I had many years ago formed the project of coming to Settle as a physician in Some part of the Union. I now come in the quality of Charge d’Affaires from regenerated Portugal, my native country, for whose liberty I have constantly and strenuously pleaded in my writings. It was highly gratifying for me to have been chosen to represent my nation, at a moment when it had So nobly so courageously and So calmly reassumed its rights, near the government of the only people that has since its independence, enjoyed in its full extent, civil and political liberty. I am only Sorry that the distance between Monticello and my actual place of residence, deprives me of the advantage of conversing with you on politics, and of learning much from So able and experienced a StatesmanI read Some time ago in the Newspapers, and with great concern, that you had been Severely hurt by a fall, but I am happy to learn that you are in a fair way of recoving, and hope to hear Soon that you are perfectly restored to health.I remain, with the Sentiments of the highest consideration and of the greatest respect,Sir your Sincere admirer and most humble ServantFrancisco Solano Constancio